Judgment Supreme Court, Bronx County, rendered February 26, 1979, convicting defendant of manslaughter in the first degree and sentencing him to an indeterminate term of 7 to 21 years, reversed, on the law, the motion to suppress granted, and the matter remanded for a new trial. By order of this court dated June 26, 1980, this appeal was held in abeyance pending a further Huntley hearing to determine whether inculpatory statements by the defendant after a felony complaint had been filed against him were made in the absence of counsel who in fact represented him. After the directed hearing, the trial court found that "the credible evidence established that appellant was not represented by counsel at his interrogation on May 16, 1980 and that the People completely failed to sustain their burden of proof beyond a reasonable doubt on the issue directed by the Appellate Division.” With commendable candor, the District Attorney concedes the correctness of these, findings. The conviction is accordingly reversed, and the case remanded for a new trial. Concur— Sandler, J. P., Sullivan, Silverman and Carro, JJ.